Citation Nr: 1007705	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
effective May 4, 1982.   

2.  Entitlement to an increased rating for PTSD, currently 
rated as 70 percent disabling effective April 2, 2002.

3.  Entitlement to an effective date earlier than April 2, 
2002, for the granting of a total disability rating based on 
individual unemployability (TDIU).  

4.  Entitlement to service connection for defective vision.

5.  Entitlement to service connection for a borderline 
personality disorder.

6.  Entitlement to a higher initial rating in excess of 20 
percent for degenerative joint and disc disease of the lumbar 
spine effective May 4, 1982.   




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1972.

The claim comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1982, May 2003, January 2006 and December 
2006 rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for defective 
vision and a borderline personality disorder were remanded by 
the Board in January 2005 for further development.  The issue 
of entitlement to service connection for a skin rash was also 
remanded by the Board at that time.  The RO has since issued 
a December 2006 rating decision awarding service connection 
for tinea pedis, tinea cruris, and onychomycosis (also 
claimed as jungle rot).  The grant of service connection 
constitutes a complete grant of the claim.  As such, this 
issue is no longer in appellate status.

In January 2005, the Board also remanded the issue of 
entitlement to service connection for a low back disorder.  
In December 2006, the RO issued a rating decision in which it 
granted service connection for a low back disability with a 
20 percent rating effective May 4, 1982; and a 40 percent 
rating effective March 20, 2006.  In August 2007, the Veteran 
filed a timely notice of disagreement in which he argued that 
his 20 percent rating from May 4, 1982, should be higher.  
The RO has not issued a statement of the case in regard to 
this issue.  Thus the Board must remand the issue so that the 
RO can send the Veteran a statement of the case, and to give 
him an opportunity to perfect an appeal of the issue by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

PTSD

The Board notes that the Veteran's original claim of 
entitlement to service connection for PTSD was filed in May 
1982.  He filed a timely notice of disagreement and a timely 
substantive appeal.  For reasons that are unclear, the case 
was never transferred to the Board for appellate 
adjudication.  Time passed and the Veteran filed another 
claim in March 2002.  The RO granted service connection for 
PTSD by way of a May 2003 rating decision, assigning a 70 
percent evaluation effective April 4, 2002.  The Veteran 
appealed, and in September 2005, the Board determined that 
because the Veteran's original claim never made it to the 
Board, there was no prior final decision.  As such, the Board 
concluded that the effective date of service connection 
should have been May 4, 1982 (the date of the original 
claim).  

The RO then issued a January 2006 rating decision in which it 
established an effective date of May 4, 1982, for the 
granting of service connection for PTSD.  It awarded a 10 
percent rating from May 4, 1982; the 70 percent rating 
already effective from April 4, 2002 was left undisturbed.  
Subsequent to the Veteran filing a notice of disagreement for 
a higher rating, the RO issued a December 2006 rating 
decision in which it increased the Veteran's rating to 30 
percent effective May 4, 1982.  The effective date of the 70 
percent rating was moved up two days to April 2, 2002.  It is 
not clear whether or not this was intentional (there are 
outpatient treatment reports dated April 2 and April 4) or if 
it was simply a typographical error.  

The Veteran has argued that he should have been rated as 100 
percent disabled effective May 4, 1982, contending that he 
should have been rated under the diagnostic criteria in 
existence prior to November 7, 1996.  The Board notes that 
since the Veteran's original claim never resulted in a final 
decision, the Veteran's appeal has remained pending since 
that time.  Moreover, during the pendency of the Veteran's 
appeal, the regulations pertaining to the evaluation of 
psychiatric disabilities have been amended.  

The Board notes that prior to November 7, 1996, a 100 percent 
rating was assigned when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the Veteran is demonstrably unable to 
obtain or retain employment.  

A 70 percent evaluation was assigned when the Veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

A 50 percent rating was assigned when there was considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  

A 30 percent rating was assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132 (prior to 
November 7, 1996). 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  However, in 
this case the Veteran is arguing that application of the old 
criteria would result in a higher rating.  The RO neglected 
to apply or even consider the pre-amended criteria.  
Moreover, as noted the January 2007 notice of disagreement, 
the Veteran has not been informed of the information or 
evidence necessary to substantiate his claim (by way of VCAA 
notice) under the old criteria.  

As such, the Board finds that the PTSD claims must be 
remanded so that the RO can re-issue VCAA notice that will 
advise the Veteran of the pre-amended rating criteria.  The 
RO must also issue a supplemental statement of the case in 
which it readjudicates the claims under the old and new 
rating criteria.  

Additionally, the Veteran has submitted a Social Security 
earnings statement as evidence that the Veteran has not been 
able to work due to PTSD.  The Board notes that the earnings 
statement has no means by which to identify it as the 
Veteran's.  The Veteran should be informed that this 
evidence, in the absence of a means to identify it, is not 
furthering his claim.  He should be informed of this and 
given an opportunity to submit a more thorough copy of the 
statement.  

Finally, since the precise nature of the Veteran's medical 
history may be relevant in the present case, if it is 
determined that the Veteran is receiving Social Security 
disability benefits, the Board notes that VA has a duty to 
obtain Social Security Administration (SSA) records when they 
may be relevant and VA has actual notice that the Veteran is 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, if the Veteran is receiving SSA benefits, the RO 
should contact the SSA and obtain and associate with the 
claims file copies of the Veteran's records regarding SSA 
benefits, including the medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2)(2009).

Lumbar Spine

A December 2006 RO rating decision granted service connection 
for chronic low back pain and assigned a 20 percent rating.  
In August 2007, the Veteran submitted a notice of 
disagreement with regard to the rating percentage.  However, 
as statement of the case has not yet been issued, a remand 
for this action is required.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Defective vision and borderline personality disorder

As noted in the introduction, these issues were remanded by 
the Board in January 2005.  The Veteran has not offered 
additional evidence or argument with respect to these issues.  
However, he has not withdrawn the issues and they remain in 
appellate status.  Given the significant lapse in time since 
the 2005 remand, and given that the other remand actions 
being undertaken at the present time, such as the potential 
acquisition of any outstanding SSA records could result in 
pertinent evidence being added to the record with respect to 
the vision and borderline personality claims, the Board finds 
that a final decision should be deferred at this time.  Upon 
remand, the Veteran should be given the opportunity to 
provide any additional argument and evidence.  
   
TDIU

Since the PTSD increased rating claim is intertwined with the 
claim of an earlier effective date for a TDIU, the Board 
finds that the claim must be developed and adjudicated prior 
to appellate consideration of the earlier effective date 
claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).

Additionally, the Court recently held that a request for a 
TDIU, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate 'claim' for benefits, 
but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

in light of the above authority, in readjudicating the 
Veteran's claim of entitlement to an earlier effective date 
for TDIU, the RO should consider not only the date at which 
the claim was expressly raised, but also the first date at 
which such claim could be reasonably raised by the record.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to an increased rating for 
PTSD and entitlement to an earlier 
effective date for a TDIU.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims (particularly, the information 
needed to substantiate his claim for an 
increased rating for PTSD under both the 
pre-amended  and the current rating 
criteria); (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
explain how VA establishes disability 
ratings and effective dates.

2.  The Veteran should be informed that 
the Social Security earnings statement 
that he submitted has no means by which 
to identify it as the Veteran's; and that 
he should resubmit it with some means of 
linking it to the Veteran.  The RO should 
also inquire as to whether the Veteran is 
receiving Social Security Benefits.

3.  If, and only if, the Veteran 
indicates that he is receiving Social 
Security Benefits, the RO should contact 
the Social Security Administration (SSA) 
and obtain and associate with the claims 
file copies of the Veteran's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

4.  With regard to the issue of 
entitlement to a higher initial rating 
for a low back disability, the RO should 
take appropriate action pursuant to 38 
C.F.R. § 19.26, including issuance of a 
statement of the case, so that the 
Veteran may have an opportunity to 
complete and appeal by filing a timely 
substantive appeal if he so desires.

5.  The Veteran should be advised that 
the issues of entitlement to service 
connection for defective vision and 
borderline personality disorder remain on 
appeal and advised that he may submit any 
additional evidence or argument as he 
deems fit.

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate all of the perfected 
claims and with consideration of all of 
the evidence obtained since the issuance 
of the most recent statement of the case 
or supplemental statement of the case; if 
an appeal is not perfected on the low 
back claim following issuance of a 
statement of the case, then such claim 
need not be further adjudicated.  

8.  If the RO's decision is adverse to 
the Veteran, he and his representative 
should be provided a supplemental 
statement of the case as to all perfected 
claims, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



